DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s arguments and amendments filed on 6/15/2022. Claims 1, 3–5, and 7–10 have been amended. Claims 2 and 6 have been canceled. Claims 1, 3–5, and 7–10 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed on 6/15/2022 in regards to claim interpretation under 35 U.S.C. § 112(f) have been considered but are not persuasive.
	Applicant argues that the instant claims have been amended such that no limitations are properly interpreted under 35 U.S.C. § 112(f). 
Examiner respectfully disagrees that these limitations do not invoke 35 U.S.C. § 112(f). The claim limitations—risk information generator, diagnostic, extractors, transmitters, abnormality handling processing system, and pseudo sensor information storage system—use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Accordingly, the claim limitations invoke interpretation under § 112(f).

Applicant’s remarks and amendments filed on 6/15/2022 in regards to the claim rejections under 35 U.S.C. § 112(b) are accepted. Accordingly, the claim rejections under § 112(b) are withdrawn. However, Examiner notes that the amendments raise new grounds of rejection under 35 U.S.C. § 112(b). See the § 112(b) section below for a detailed discussion.

Applicant’s remarks and amendments filed on 6/15/2022 in regards to the claim rejections under 35 U.S.C. § 101 are accepted. Specifically, the claim limitation generating control information … to thereby control traveling of a vehicle renders the claimed invention as patent-eligible subject matter. Accordingly, the rejection under § 101 is withdrawn.
However, the above claim limitation does not appear to be supported in the original disclosure and is rejected under § 112(a). See the § 112(a) rejection section below for a detailed discussion.

Applicant’s arguments and amendments filed on 6/15/2022 in regards to the claim rejections under 35 U.S.C. §§ 102 and 103 have been fully considered but are not persuasive.
	Applicant argues that the cited references do not teach or suggest the claim limitations of: 
“A first risk map including a correspondence between a plurality of positions around the vehicle and risk levels at the positions,” 
“Each of the extractors being configured to extract a first partial risk map as a part of the first risk map,”
“Each transmitter being configured to transmit the partial risk map extracted by the corresponding extractor to the diagnostic corresponding to another risk information generator,”
“Comparing the partial risk map transmitted from a respective transmitter with a second partial risk map,” and
“Generate a trajectory of the vehicle … control information associated with controlling at least one actuator coupled to the vehicle to thereby control traveling of the vehicle along the trajectory.”
	Examiner respectfully disagrees. Otsuka ‘694 discloses: a first risk map including a correspondence between a plurality of positions around the vehicle and risk levels at the positions (Otsuka ‘694 discloses an external world recognition map used at least for a safety constraint calculation, wherein the risk of each area is calculated. See ¶ 37, FIG. 11.)
	wherein a trajectory of the vehicle based on the first risk map is generated (Automatic operation control information is generated based on calculated risk. See ¶ 20.), and
	control information associated with controlling at least one actuator coupled to the vehicle to thereby control traveling of the vehicle along the trajectory is generated (motion control information is generated based on the relative information output by the relative information recognition unit 607 and the state of the own vehicle acquired from the recognition device 6.” (Emphasis added.) ¶ 49, see also FIG. 6.).
	Otsuka ‘689 teaches:
an extractor being configured to extract a first partial risk map as a part of the first risk map (In Otsuka ‘689 a specific area of a risk map is analyzed as to determine a corresponding risk level. This specific area is analogous to a partial risk map as it is associated with a specific area of a risk map in which an abnormality is present. As shown in FIGS. 11–18D, the failure occurrence range, which corresponds to the specific area, may comprise only a part of the total risk map. Determining a failure of a recognition device 6 and an associated specific area associated with the recognition device 6 is analogous to extracting a partial risk map as a part of the risk map generated by the corresponding risk information generation unit.), and
	a transmitter configured to transmit the partial risk map extracted by the corresponding extractor to the diagnostic corresponding to another risk information generator (“When a failure of the recognition function of a specific area … occurs, if the recognition device 6 can determine the failure, it is also possible to transmit that the specific area has failed [i.e., the recognition device may function as a transmission device as to transmit a partial risk map—that is, the specific area—to an integration recognition unit which contains the diagnosis unit—that is, the failure detection unit].” See at least ¶ 45, FIG. 6.).
Hecker teaches a plurality of ECUs, wherein each ECU has the same components and perform the same functions as each other (See ¶ 17, FIG. 1.). 
	The combination of Otsuka ‘694, Otsuka ‘689, and Hecker yield the features of a plurality of extractors, a plurality of transmission units, and wherein each risk information generator is configured to generate a trajectory of the vehicle based on the first risk map, and each risk information generator is further configured to generate control information associated with controlling at least one actuator coupled to the vehicle to thereby control traveling of the vehicle along the trajectory. Providing a plurality of extractors, a plurality of transmitters, and configuring each of a plurality of a risk information generators would have been a relatively simple task for one of ordinary skill in the art as these components are merely functional units of a processor. Hence, creating a plurality of these components would be a simple matter of, for example, copying software code.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: risk information generator, diagnostic, extractors, transmitters, abnormality handling processing system, and pseudo sensor information storage system in claims 1, 3–5, and 7–10. 
The corresponding structure described in the specification as performing the claimed function at least includes:
 “The other system reset program (115A, 115B) (actually, a functional unit constituted by the CPU (10A, 10B): an example of an abnormality handling processing unit).” See at least ¶ 54; and
“the memory (11A, 11B: an example of a pseudo sensor information storage unit).” See at least ¶ 142. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 5 and 9 are objected to because of claim informalities.
As to claim 5, the claim element “the plurality of risk information generator” appears to be a typo. Examiner suggests amending the claim element to read “the plurality of risk information generators”.
As to claim 9, the claim element “each risk information generation system” lacks antecedent basis. Examiner notes that this claim element appears that it should rather read as “each risk information generator”.
Appropriate correction is required. 

Claim Rejections—35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3–5, and 7–10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As to claims 1 and 10, claim limitation “wherein each risk information generator is configured to generate a trajectory of the vehicle based on the first risk map, and each risk information generator is further configured to generate control information associated with controlling at least one actuator coupled to the vehicle to thereby control traveling of the vehicle along the trajectory” is an embodiment that is not supported by Applicant’s original specification. The specification reads:
“The trajectory generation and vehicle control program (114A, 114B) (actually, a functional unit constituted by the CPU (10A, 10B) that executes the trajectory generation and vehicle control program) generates a trajectory of the host vehicle from the risk map output by the risk map creation program (112A, 112B) of the host ECU, generates control information for controlling the various actuators 13 such that the host vehicle travels along the generated trajectory), and outputs the generated trajectory.” (Emphases added.) ¶ 53.
	To summarize, the specification supports an embodiment wherein—in contrast to a risk information generator (i.e., the risk map creation program)—a trajectory generation and vehicle control program generates the trajectory and the control information. Accordingly, the claimed embodiment is not supported by Applicant’s original specification.
Examiner notes claims 3–5 and 7–9 depend from claim 1.
Therefore, claims 1, 3–5, and 7–10 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.

As to claims 1 and 10, claim elements risk information generators, diagnostics, extractors, and transmitters are limitations that are not supported by Applicant’s original disclosure and therefore appear to be new matter. At most, the specification discloses a risk map creation program (See ¶ 42), a diagnosis program (See ¶ 52), an extraction unit (See ¶ 87), and a transmission unit (See ¶ 97), respectively. However, it is unclear that these relevant portions of the specification provide adequate support for the present amendments because the original disclosure does not use the above claim language. Accordingly, the claim elements are not supported by Applicant’s original specification.
Examiner notes claims 3–5 and 7–9 depend from claim 1.
Therefore, claims 1, 3–5, and 7–10 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.

As to claims 1 and 10, claim elements risk information generator, diagnostic, extractors, and transmitters are limitations that invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for some of the claimed functions. Namely, there appears to be no direct mention of these claim terms and Applicant has not shown what part of the originally filed specification provides support for these claim elements. Therefore, claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Examiner notes claims 3–5 and 7–9 depend from claim 1.
Therefore, claims 1, 3–5, and 7–10 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.

Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3–5, and 7–10 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 
As to claims 1 and 10, claim elements risk information generator, diagnostic, extractors, and transmitters are limitations that invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for some of the claimed functions. Namely, there appears to be no direct mention of these claim terms and Applicant has not shown what part of the originally filed specification provides support for these claim elements. Therefore, claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Examiner notes claims 3–5 and 7–9 depend from claim 1.
Therefore, claims 1, 3–5, and 7–10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph.
Appropriate correction is required. 

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3–5, and 7–10 are rejected under 35 U.S.C. § 103 as being unpatentable over Otsuka et al. (JP2017047694A) in view of Otsuka et al. (JP2016038689A) and in view of Hecker et al. (US20210171062A1); from here on referred to as Otsuka ‘694, Otsuka ‘689, and Hecker, respectively.

As to claim 1, Otsuka ‘694 discloses an abnormality diagnosis system that includes a risk information generator configured to generate risk information related to a risk which is used for automatic driving control of a vehicle when the vehicle moves based on sensor information related to an object around the vehicle (“[Recognition device] 6 acquires information input from the outside world and outputs information for generating outside world recognition information … [the recognition device may be] a camera, a radar[], LIDAR, an external sensor such as an ultrasonic sensor, and a recognition device composed of a mechanical sensor that recognizes a state of the vehicle system 1 (movement state, position information, acceleration, wheel speed, etc.).” ¶ 12, see also FIGS. 2 & 6), the system comprising:
	a plurality of risk information generators, wherein one or more of the risk information generators is configured to generate, as the risk information, a first risk map including a correspondence between a plurality of positions around the vehicle and risk levels at the positions (“Plurality of recognition devices 6.” ¶ 20, see also FIG. 6. Continuing, Otsuka ‘694 discloses an external world recognition map used at least for a safety constraint calculation, wherein “the safety constraint calculation method is to set the area assumed from the current speed and assumed acceleration / deceleration of the dynamic object as the entry prohibited area (entry prohibited area method), as well as the type, speed, and speed of each object. From the direction of travel, the risk of each area is calculated and the risk potential is calculated.” ¶ 37, see also FIG. 11);
	a diagnostic configured to diagnose whether or not an abnormality occurs in the generated risk information based on the risk information generated by the risk information generator (“[Abnormality detection unit] 609 is an abnormality that detects an abnormality from the relative information.” ¶ 20, see also FIG. 6.); and 
	wherein a trajectory of the vehicle based on the first risk map is generated (“The automatic operation control unit 60[3] … generates and outputs automatic operation control information (track, etc.) [i.e., a trajectory of the vehicle], [and] gives an output instruction to the output management unit 605.” (Emphasis added.) ¶ 20.), 
	and control information associated with controlling at least one actuator coupled to the vehicle to thereby control traveling of the vehicle along the trajectory is generated (“The relative information control unit 608 creates motion control information [i.e., control information] based on the relative information output by the relative information recognition unit 607 and the state of the own vehicle acquired from the recognition device 6.” (Emphasis added.) ¶ 49, see also FIG. 6.). 
Otsuka ‘694 fails to explicitly disclose:
an extractor provided so as to correspond to the plurality of risk information generators, and the extractor being configured to extract a first partial risk map as a part of the first risk map generated by the corresponding risk information generator;
a transmitter provided so as to correspond to the extractor, and each transmitter being configured to transmit the partial risk map extracted by the corresponding extractor to the diagnostic corresponding to another risk information generator;
wherein the diagnostic is configured to diagnose an abnormality of the risk map by comparing the partial risk map transmitted from a respective transmitter with a second partial risk map corresponding to a second risk map generated by another risk information generator.
However, Otsuka ‘689 teaches: 
an extractor provided so as to correspond to the plurality of risk information generators, and the extractor being configured to extract a first partial risk map as a part of the first risk map generated by the corresponding risk information generator (“If an abnormality occurs in the behavior [of a moving object], such as when an object outside the range occurs or disappears, or when an out-of-specification parameter is acquired, [it is determined that] a failure occurs in the recognition device 6 that outputs the outside world recognition information of the object with the abnormal behavior [i.e., a failure of a recognition device 6 may be determined].” ¶ 44. “When a failure of the recognition function of a specific area … occurs …. The specific area can be used for determining the failure range [i.e., a specific area of a risk map may be determined. The specific area may be associated with a failure occurrence range].” See at least ¶ 45. Based on these failure determination results, it becomes possible to determine which recognition device 6 has a failure, and it is possible to specify a failure occurrence range [i.e., a failure occurrence range of a total risk map may be specified based on at least the specific area]. ¶ 46. That is, a specific area is analogous to a partial risk map as it is associated with a specific area of a risk map in which an abnormality is present. As shown in FIGS. 11–18D, the failure occurrence range, which corresponds to the specific area, may comprise only a part of the total risk map. Determining a failure of a recognition device 6 and an associated specific area associated with the recognition device 6 is analogous to extracting a partial risk map as a part of the risk map generated by the corresponding risk information generation unit.);
a transmitter provided so as to correspond to the extractor, and each transmitter being configured to transmit the partial risk map extracted by the corresponding extractor to the diagnostic corresponding to another risk information generator (“When a failure of the recognition function of a specific area … occurs, if the recognition device 6 can determine the failure, it is also possible to transmit that the specific area has failed [i.e., the recognition device may function as a transmission device as to transmit a partial risk map—that is, the specific area—to an integration recognition unit which contains the diagnosis unit—that is, the failure detection unit].” See at least ¶ 45, FIG. 6.);
wherein the diagnostic is configured to diagnose an abnormality of the risk map by comparing the partial risk map transmitted from a respective transmitter with a second partial risk map corresponding to a second risk map generated by another risk information generator (“Based on these failure determination results, it becomes possible to determine which recognition device 6 has a failure, and it is possible to specify a failure occurrence range [i.e., a diagnosis unit may diagnose an abnormality of the risk map by comparing an observed second area to an expected second area; if the two areas differ, a failure is determined. In other words, an abnormality is diagnosed based on the comparison of an extracted partial risk map to a second partial risk map of the risk map generated by the corresponding risk information generation unit].” ¶ 46. “The integrated recognition unit 602 acquires the outside world recognition information from the recognition device 6 … failure determination is performed and it is determined whether or not a failure has occurred … in the recognition device 6 [i.e., the integrated recognition unit may act as a diagnosis unit].” ¶ 49, see also FIG. 1.).
	Otsuka ‘694 discloses a plurality of risk information generators and a diagnostic corresponding to at least one of the one or more risk information generators. Otsuka ‘689 teaches an extractor for extracting partial risk map data, a transmitter for transmitting the partial risk map data to the diagnostic, and diagnosing abnormalities based on partial risk map data.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Otsuka ‘694 and include the features of: an extractor provided so as to correspond to the plurality of risk information generators, and the extractor being configured to extract a first partial risk map as a part of the first risk map generated by the corresponding risk information generator; a transmitter provided so as to correspond to the extractor, and each transmitter being configured to transmit the partial risk map extracted by the corresponding extractor to the diagnostic corresponding to another risk information generator; wherein the diagnostic is configured to diagnose an abnormality of the risk map by comparing the partial risk map transmitted from a respective transmitter with a second partial risk map corresponding to a second risk map generated by another risk information generator, as taught by Otsuka ‘689, because they are useful features for identifying specific areas in a risk map that may be of notable interest in terms of risk. Furthermore, partial risk map data may aid in decreasing bandwidth and memory storage, thus improving performance. Keeping the above in mind and adding the fact that the extraction and transmission units are merely functional units of a processor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement extraction and transmission functionalities on one or more processors (e.g., ECUs) as to diagnose partial risk map data.
The combination of Otsuka ‘694 and Otsuka ‘689 fails to explicitly disclose the exact configuration of claim 1; namely a plurality of extractors, a plurality of transmission units, and wherein each risk information generator is configured to generate a trajectory of the vehicle based on the first risk map, and each risk information generator is further configured to generate control information associated with controlling at least one actuator coupled to the vehicle to thereby control traveling of the vehicle along the trajectory.
However, Hecker teaches a plurality of ECUs, wherein each ECU has the same components and perform the same functions as each other (“A second electronic backup control unit is provided, which, in the event of a fault or failure of the electronic main control unit and the first electronic backup control unit, receives the environment data from the sensor device and, depending on the environment data, inputs (electrical) adjusting commands into the at least one device or into the at least one actuator, which device or actuator is used in the at least partially autonomous operation of the motor vehicle.” ¶ 17; see also FIG. 1.). 
Otsuka ‘694 discloses a plurality of risk information generators and a diagnostic corresponding to at least one of the one or more risk information generators. Otsuka ‘689 teaches an extractor for extracting partial risk map data, a transmitter for transmitting the partial risk map data to the diagnostic, and diagnosing abnormalities based on partial risk map data. Hecker teaches a plurality of ECUs, wherein each ECU has the same components and perform the same functions as each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Otsuka ‘694 and Otsuka ‘689 and include the feature of a plurality of ECUs, wherein each ECU has the same components and perform the same functions as each other, as taught by Hecker, because it is a useful feature in the art for implementing for redundancy in the event of a failure of at least one of the ECUs. Providing a plurality of extractors, a plurality of transmitters, and configuring each of a plurality of a risk information generators would have been a relatively simple task for one of ordinary skill in the art as these components are merely functional units of a processor. Hence, creating a plurality of these components would be a simple matter of, for example, copying software code. 

Independent claim 10 is rejected under the same rationale as independent claim 1 as the claims recite nearly identical subject matter but for minor differences.

As to claim 3, Otsuka ‘694 discloses a diagnostic provided as to correspond to the plurality of risk information generators (“[Abnormality detection unit] 609 is an abnormality that detects an abnormality from the relative information.” ¶ 20; see also FIG. 6.). 
	The combination of Otsuka ‘694 and ‘689 fails to explicitly disclose the exact configuration of claim 3, namely a plurality of diagnostics. 
	However, Hecker teaches a plurality of ECUs, wherein each ECU has the same components and perform the same functions as each other (“A second electronic backup control unit is provided, which, in the event of a fault or failure of the electronic main control unit and the first electronic backup control unit, receives the environment data from the sensor device and, depending on the environment data, inputs (electrical) adjusting commands into the at least one device or into the at least one actuator, which device or actuator is used in the at least partially autonomous operation of the motor vehicle.” ¶ 17; see also FIG. 1.). 
Otsuka ‘694 discloses a plurality of risk information generators and a diagnostic corresponding to at least one of the one or more risk information generators. Otsuka ‘689 teaches an extractor for extracting partial risk map data, a transmitter for transmitting the partial risk map data to the diagnostic, and diagnosing abnormalities based on partial risk map data. Hecker teaches a plurality of ECUs, wherein each ECU has the same components and perform the same functions as each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Otsuka ‘694 and Otsuka ‘689 and include the feature of a plurality of ECUs, wherein each ECU has the same components and perform the same functions as each other, as taught by Hecker, because it is a useful feature in the art for implementing for redundancy in the event of a failure of at least one of the ECUs. Providing a plurality of diagnostics would have been a relatively simple task for one of ordinary skill in the art as these components are merely functional units of a processor. Hence, creating a plurality of these components would be a simple matter of, for example, copying software code. 

As to claim 4, Otsuka ‘694 fails to explicitly disclose wherein the extractor is configured to specify a position of a part of the first risk map that satisfies a predetermined condition, and extract a third partial risk map including the specified position and the risk level at the specified position.
However, Otsuka ‘689 teaches wherein the extractor is configured to specify a position of a part of the first risk map that satisfies a predetermined condition, and extract a third partial risk map including the specified position and the risk level at the specified position (A failure occurrence range, illustrated in FIGS. 11–18D and specifically in FIGS. 12A–D, is a set of constituent coordinates of an outside-world recognition map, illustrated in FIG. 10, which is associated with a certain level of risk (e.g., the possibility of collision). For example, “It is possible to generate an orbit [i.e., a trajectory] corresponding to the failure occurrence range, avoid the risk existing in the failure occurrence range, and perform safe operation within a[n] identifiable range.” ¶ 52. As a matter of fact, FIG. 12B showcases a position of a part of the risk map—i.e., the action prediction in failure area—which satisfies a predetermined condition and has an associated risk level—e.g., the relatively high or low risk of collision with a vehicle. Examiner notes that a third partial risk map may refer to a third part of the risk map. As a risk map can be partitioned in an infinite amount of ways, it is conceivable that the extractor of Otsuka ‘689 may extract a third partial risk map wherein the third partial risk map differs from the second and the first partial risk maps.). 
Otsuka ‘694 discloses a plurality of risk info generation units and a diagnosis unit corresponding to at least one or more risk info generation units of the plurality of risk info generation units. Otsuka ‘689 teaches an extraction unit for extracting partial risk map data which specifies a position of a part of the risk map that satisfies a predetermined condition and extracts a third partial risk map including the specified position and the risk level at the specified position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Otsuka ‘694 and include the feature of: wherein the extractor is configured to specify a position of a part of the first risk map that satisfies a predetermined condition, and extract a third partial risk map including the specified position and the risk level at the specified position, as taught by Otsuka ‘684, because it is a useful feature in the art diagnosing abnormalities in a more effective manner. With the provision of a risk level at a certain position based on a predetermined condition, the diagnosis unit (for example) may determine more accurately where an abnormality may be present in the risk map, especially in areas of notable interest (e.g., where another vehicle may be present). Accordingly, the implementation of this feature enhances abnormality diagnosis.  
As to claim 5, Otsuka ‘694 discloses wherein a first risk information generator and a second risk information generator of the plurality of risk information generators generate the risk information based on sensor information including information detected by the same type of different individual sensors  (“[Recognition device]6 acquires information input from the outside world and outputs information for generating outside world recognition information … [the recognition device may be] a camera, a radar[], LIDAR, an external sensor such as an ultrasonic sensor, and a recognition device composed of a mechanical sensor that recognizes a state of the vehicle system 1 (movement state, position information, acceleration, wheel speed, etc.).” ¶ 12, see also FIGS. 2 & 6. There may be a  “plurality of recognition devices 6.” ¶ 20, see also FIG. 6. Examiner notes that multiple recognition devices may comprise one or more of the same type of sensor).

As to claim 7, Otsuka ‘694 discloses an abnormality handling processing system configured to execute predetermined processing for handling the abnormality on the risk information generator that generates the risk information for which the occurrence of the abnormality is diagnosed by the diagnostic (“After the above abnormality is detected, in addition to performing control using relative information, by outputting to the user in the vehicle state and notifying the outside of the vehicle, it is possible to prompt the user to start taking over at an early stage and to the outside of the vehicle [i.e., when an abnormality is detected, a predetermined processing is conducted to handle the abnormality].” ¶ 76.).

As to claim 8, Otsuka ‘694 discloses: 
	wherein the abnormality diagnosis system includes a plurality of electronic control systems (See FIG. 6.), and
	the plurality of risk information generators is provided in the electronic control systems different from each other (“Unified recognition unit 602, automatic driving control unit 603, and relative information recognition unit 607 may function as risk information generation units. Each control unit is provided in electronic control units that differ from each other.” ¶ 83, see also FIG. 6.).

As to claim 9, Otsuka ‘694 discloses:
	a pseudo sensor information storage system configured to store, as the sensor information, pseudo sensor information which is sensor information assumed to be output from a sensor (“In addition to the presence or absence of the object, the detection method compares each output result and detects an abnormality when the position, speed, and existence probability of the other object exceed the designed error range [i.e., the measured sensor data—that is, the output result—is compared to pseudo sensor information—that is, position, speed, and existence probability].” ¶ 79, see also ¶¶ 78, 80.),
	wherein each risk information generation system generates the risk information based on the pseudo sensor information (“The recognition device 6 adds future prediction information to the outside world recognition information and transmits it to the integrated recognition unit 602.” ¶ 33.), and
	the diagnostic is configured to diagnose the abnormality of the risk information based on the risk information generated based on the pseudo sensor information (“In addition to the presence or absence of the object, the detection method compares each output result and detects an abnormality when the position, speed, and existence probability of the other object exceed the designed error range [i.e., an abnormality is detected when the measured sensor data—that is, the output result—differs from pseudo sensor information—that is, predicted relative information].” ¶ 79, see also ¶¶ 78, 80.).


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668